OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21664 Pioneer Series Trust III (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: August 31 Date of reporting period: May 31, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Disciplined Value Fund Schedule of Investments 5/29/15 (unaudited) Shares Value COMMON STOCKS - 99.6% Energy - 10.8% Integrated Oil & Gas - 5.6% Exxon Mobil Corp. $ Occidental Petroleum Corp. $ Oil & Gas Exploration & Production - 5.2% ConocoPhillips $ Devon Energy Corp. $ Total Energy $ Materials - 2.0% Paper Products - 2.0% International Paper Co. $ Total Materials $ Capital Goods - 6.0% Electrical Components & Equipment - 2.1% Eaton Corp. Plc $ Industrial Conglomerates - 2.9% General Electric Co. $ Construction & Farm Machinery & Heavy Trucks - 1.0% Cummins, Inc. $ Total Capital Goods $ Transportation - 2.2% Airlines - 2.2% American Airlines Group, Inc. $ United Continental Holdings, Inc. * $ Total Transportation $ Automobiles & Components - 2.9% Automobile Manufacturers - 2.9% General Motors Co. * $ Total Automobiles & Components $ Consumer Durables & Apparel - 3.2% Homebuilding - 1.3% Lennar Corp. $ Household Appliances - 1.9% Whirlpool Corp. $ Total Consumer Durables & Apparel $ Media - 3.9% Broadcasting - 2.4% CBS Corp. (Class B) $ Movies & Entertainment - 1.5% Viacom, Inc. (Class B) $ Total Media $ Retailing - 1.6% Homefurnishing Retail - 1.6% Bed Bath & Beyond, Inc. * $ Total Retailing $ Food, Beverage & Tobacco - 7.1% Brewers - 2.0% Molson Coors Brewing Co. (Class B) $ Agricultural Products - 1.7% Archer-Daniels-Midland Co. $ Packaged Foods & Meats - 3.4% ConAgra Foods, Inc. $ Tyson Foods, Inc. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 7.7% Health Care Services - 2.2% Express Scripts Holding Co. * $ Health Care Facilities - 2.3% HCA Holdings, Inc. $ Managed Health Care - 3.2% Aetna, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 9.4% Pharmaceuticals - 9.4% AbbVie, Inc. $ Mallinckrodt Plc * Merck & Co., Inc. Mylan NV Teva Pharmaceutical Industries, Ltd. (A.D.R.) $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 14.8% Diversified Banks - 10.2% Bank of America Corp. $ Citigroup, Inc. US Bancorp/MN Wells Fargo & Co. $ Regional Banks - 4.6% Citizens Financial Group, Inc. $ The PNC Financial Services Group, Inc. $ Total Banks $ Diversified Financials - 4.7% Specialized Finance - 1.1% The NASDAQ OMX Group, Inc. $ Asset Management & Custody Banks - 1.4% Invesco, Ltd. $ Investment Banking & Brokerage - 2.2% Morgan Stanley Co. $ Total Diversified Financials $ Insurance - 4.2% Life & Health Insurance - 1.9% Lincoln National Corp. $ Multi-line Insurance - 2.3% The Hartford Financial Services Group, Inc. $ Total Insurance $ Software & Services - 3.6% Systems Software - 3.6% Microsoft Corp. $ Oracle Corp. $ Total Software & Services $ Technology Hardware & Equipment - 5.3% Communications Equipment - 3.0% Cisco Systems, Inc. $ Computer Storage & Peripherals - 1.2% EMC Corp. $ Hardware Storage & Peripherals - 1.1% Western Digital Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 3.5% Semiconductors - 3.5% Avago Technologies, Ltd. $ Broadcom Corp. $ Total Semiconductors & Semiconductor Equipment $ Utilities - 6.7% Electric Utilities - 4.4% Exelon Corp. $ FirstEnergy Corp. $ Multi-Utilities - 2.3% Public Service Enterprise Group, Inc. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $786,091,877) $ TOTAL INVESTMENT IN SECURITIES - 99.6% (Cost $786,091,877) (a) $ OTHER ASSETS & LIABILITIES - 0.4% $ TOTAL NET ASSETS - 100.0% $ (A.D.R.) American Depositary Receipt. * Non-income producing security. (a) At May 31, 2015, the net unrealized appreciation on investments based on cost for federal income tax purposes of $786,091,877 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3. The following is a summary of the inputs used as of May 31, 2015, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
